United States Court of Appeals
                     For the First Circuit

Nos. 10-1434
     11-1416
     12-1538
     12-1711

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

  SONIA N. FLORES-RIVERA, a/k/a Mimi; SANDRA I. FLORES-RIVERA,
  a/k/a Sandy; CARLOS OMAR BERMÚDEZ-TORRES, a/k/a Omar Moreno-
Espada; CRUZ ROBERTO RAMOS-GONZÁLEZ, a/k/a La R, a/k/a El Gordo,
      a/k/a El Galán, a/k/a Robert Belleza, a/k/a Crucito,

                     Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                             Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.


     Linda Backiel for appellants Sonia N. Flores-Rivera and Cruz
Roberto Ramos-González.
     H. Manuel Hernández for appellant Sandra I. Flores-Rivera.
     Rafael F. Castro Lang for appellant Carlos Omar Bermúdez-
Torres.
     Dina Ávila-Jiménez, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Juan Carlos Reyes Ramos, Assistant United States
Attorney, were on brief, for appellee.
May 22, 2015




    -2-
           KAYATTA, Circuit Judge. These consolidated appeals arise

from a multi-count indictment alleging that the four appellants--

Sonia Flores-Rivera ("Sonia"), Sandra Flores-Rivera ("Sandra"),

Carlos Omar Bermúdez-Torres ("Omar"), Cruz Roberto Ramos-González

("Ramos")--and their forty-three co-defendants1 participated in a

far-reaching drug trafficking conspiracy throughout various parts

of   eastern   Puerto   Rico.      Following   their    joint   trial,   the

appellants were convicted and sentenced to prison terms ranging

from 151 months to life.      They assign error to many facets of their

trial,    sentencing,   and     post-trial   proceedings.

           Ramos and Omar contend that the district court erred in

denying their motions for a new trial based on the prosecution's

failure to disclose material evidence in violation of Brady v.

Maryland, 373 U.S. 83 (1963).        We agree that, cumulatively, the

withheld evidence had a "reasonable probability" of changing the

result for those two appellants.          See United States v. González-

González, 258 F.3d 16, 20 (1st Cir. 2001).             We therefore remand

their cases to the district court for a new trial.               Sonia and

Sandra press no Brady claims on appeal.           Finding no reversible

error arising from the claims that they do bring, we affirm their

convictions and sentences.




      1
       The other indicted co-defendants pled guilty either before
or during trial.

                                    -2-
                                 I.    Background

A.   The Charged Conspiracy

            A grand jury indicted the appellants and their co-

defendants   on    August    2,       2007,    on    charges    of   conspiring    to

distribute, and aiding and abetting the distribution of, cocaine,

crack-cocaine, heroin, and marijuana within 1,000 feet of a public

housing project or a public school, see 21 U.S.C. §§ 841(a)(1),

846, 860 and 18 U.S.C. § 2 (counts one and three through six), in

addition to possessing firearms in furtherance of those crimes, see

18 U.S.C. § 924(c)(1)(A) and (o) (count two).2                       On February 5,

2008, the grand jury returned a superseding indictment bringing

additional charges against Ramos and five other defendants for

bribing and tampering with a government witness (counts seven

through nine) in violation of 18 U.S.C. § 1512(b)(1) and (k); id.

§ 201(b)(3); and id. § 2 (hereinafter "the witness tampering

counts").     Prior   to     trial,      the    district       court   granted    the

prosecution's     motion    to    dismiss      the    witness    tampering   counts

without prejudice so that those charges could be tried separately.




     2
        Count ten alleged the defendants' joint and several
liability for forfeiture of $10 million, as authorized by 21 U.S.C.
§ 853. The parties later agreed at trial that the evidence only
supported up to $3 million, so the judge instructed the jury that
the $10 million shown in the verdict form "should be reduced to $3
million at the most."

                                         -3-
B.   The Evidence

           In considering a challenge to the sufficiency of the

evidence following a trial by jury, we typically recite the

relevant facts in the light most favorable to the jury's verdict.

See United States v. Bayes, 210 F.3d 64, 65—66 (1st Cir. 2000).

Conversely, our precedent manifests a lack of consensus on how to

present the record when a challenge is lodged to other issues, such

as claims of prejudicial error.       See United States v. Burgos-

Montes, No. 13-2305, slip op. at 2—3 & n.1 (1st Cir. May 13, 2015).

           Given that we cannot simultaneously recite the facts in

more than one manner, we first provide a more or less neutral

summary of the key relevant evidence presented at trial.    In our

subsequent analysis of each issue we adopt a Rashomon-like approach

to our view of the evidence depending on the precise question posed

by the applicable principles of substantive law.   For example, if

a prosecution witness plausibly says "X" and a witness favorable to

the defense plausibly claims "not X," we may initially recite both

but, in considering the sufficiency challenge, we assume "X" to be

correct.   Conversely, on the Brady challenges, the key question

posed is whether the unproduced evidence "could reasonably be taken

to put the whole case in such a different light as to undermine

confidence in the verdict."    United States v. Avilés-Colón, 536
F.3d 1, 19 (1st Cir. 2008) (internal quotation marks omitted).

Answering this question requires that "[w]e evaluate the strength


                                -4-
of the impeachment evidence and the effect of its suppression in

the context of the entire record."        Id. (alteration in original)

(internal quotation marks omitted).          Thus, in the hypothetical

example posed above, and with omitted evidence in the form of

documents calling into question the credibility of the prosecution

witness, we do not assume "X" to be correct; rather, we consider

the evidence as a whole to gauge the impact that the documents

would likely have had on the jury in weighing the evidence.

            The appellants were tried before a jury in October and

November of 2009.      The prosecution's witnesses told of a wide-

ranging conspiracy led by Ramos and staffed by his cadre of

"lieutenants" (including Omar), "sellers" (including Sandra), and

"runners" (including Sonia).

            The prosecution's star witness was Harry Smith Delgado

Cañuelas ("Delgado").        Upon his release from prison in 2004,

Delgado moved to the Victor Berríos Public Housing Project ("Victor

Berríos") in Yabucoa, Puerto Rico. He testified that brothers Alex

and Ramiro Nazario controlled heroin sales at Victor Berríos in

2004,    whereas   Ramos   controlled   crack,   cocaine,   and   marijuana

distribution.      Delgado said that, while working for the Nazario

brothers, he learned where Ramos's organization hid its drug

inventory, and he stole a large packet (a "muerto") of Ramos's

drugs.    Ramos, he said, suspected him of taking the "muerto," and

hired Delgado with the intent to later kill him after Ramos


                                   -5-
purchased control of the heroin drug point from the Nazario

brothers in 2005.        But after seeing how effectively Delgado was

"building up" heroin sales under Omar's supervision, Ramos decided

Delgado was more valuable to him alive than dead.

              Delgado explained that his role as a lead administrator

at Victor Berríos gave him an insider's view of the organization's

leadership.       Omar    and   two     other    defendants      acted    as   "order

sergeants" in carrying out Ramos's commands whenever a problem

arose at a Ramos-owned drug point.                   Delgado also recounted how

Ramos kept tabs on competitors who sought to establish other drug

points near Victor Berríos.

              Delgado's additional role as a seller provided insight

into    the   organization's       day-to-day        operations    as    well.      He

testified that Sonia was a "runner" for the Victor Berríos drug

point.    When a seller's supply ran low, Sonia would fetch drugs

from Ramos's inventory and deliver them to the seller.                           After

another individual finished tallying drug sales, Sonia stashed away

the proceeds until one of Ramos's lieutenants picked up the money.

Sandra, meanwhile, served as both a runner and a seller of cocaine,

crack, and marijuana.           Two other cooperating witnesses, whose

testimony is described below, painted a similar picture of Sandra's

role.

              Delgado    claimed      that     his    employment       with    Ramos's

organization     continued      until    2007,       when   he   was   arrested    for


                                         -6-
attempted    murder     in   Yabucoa.       Delgado      soon   thereafter        began

cooperating with the government.

             Xiomara Berríos-Rojas ("Xiomara") was the government's

second cooperating witness who claimed to have been a member of the

conspiracy.     Xiomara testified that she began working for Ramos's

organization     at    Victor     Berríos     in   or    around     2004,    selling

marijuana,    crack,     and    cocaine.       She      testified    that    certain

notebooks, seized by the police from an apartment belonging to one

of Ramos's lead bookkeepers at Victor Berríos, included "tallies"

reflecting the accounting of drug sales.                 Xiomara also testified

that a video depicting Sandra and Sonia at Victor Berríos showed

them dispensing crack, although no drugs were visible in the

footage.    And she agreed with Delgado's testimony that Sonia was a

"runner" for Ramos.

             The third cooperating witness to testify was Andy Marcano

("Andy"). Andy, like Xiomara, was a "runner." He delivered heroin

and other drugs to various drug points, including Victor Berríos.

Andy said that he also accompanied Ramos and his lieutenants when

it became necessary to threaten competitors or discipline the

organization's members.

             Andy     explained    that     Omar     cooked     heroin      for    the

organization and acted as one of Ramos's lieutenants.                             After

preparing the heroin, Omar gave it to Andy or another runner, who

then delivered it to sellers such as Delgado.


                                        -7-
           Central to the defendants' (in particular, Ramos's) trial

strategy was an attempt to impeach Delgado, Xiomara, and Andy by

suggesting that they engaged in a coordinated effort to fabricate

their testimony. Leading up to the trial, the three witnesses were

housed in a unit for cooperators within the Metropolitan Detention

Center (MDC) in Guaynabo, Puerto Rico.              Within the cooperators'

unit, the men were located in section 4-C ("4-Charlie"), and

Xiomara resided in section 3-C, "right below" 4-Charlie.               Xiomara

admitted it was possible for the cooperators to talk to prisoners

in other cells through the plumbing system by removing water from

each cell's toilet bowl.

           On the stand, all three witnesses admitted speaking to

each other at MDC, but they flatly and firmly denied discussing

anything involving the instant case.              Asked by Ramos's counsel

whether   he   discussed   the   case   with      Andy,   Delgado   responded:

"No . . ., from the beginning when I arrived [at 4-Charlie] in

2007, the order is that you cannot talk about the cases with

anybody, anybody, nobody, nobody." Similarly, while admitting that

she spoke to Delgado "on several occasions," Xiomara denied ever

speaking to him after she began cooperating with the government,

and she also denied that Delgado convinced her to testify or that

they discussed their testimony with one another.                    Andy, too,

admitted to speaking to Delgado at 4-Charlie.              But when asked on

cross-examination    whether     he   "at   any    time   discuss[ed]    [his]


                                      -8-
testimony or the facts of this case with Harry Delgado," Andy

replied, "No.     It is totally prohibited to us to talk about the

case."

             One might think that in this case charging a conspiracy

covering so much time, geography, and wrongdoing, the prosecution

(perhaps with the assistance of the cooperating witnesses) would

have offered a great deal of other evidence that did not depend on,

and   indeed    corroborated,    the   testimony    of   its   cooperating

witnesses.     One would be wrong.        The government points us to no

such evidence of any significant probative value, especially as it

might bear on Ramos and Omar.

             Government agents did explain how they set up secret

cameras, and seized computers, cell phones, and notebooks. They

also explained how they caught a number of other individuals red-

handed at Victor Berríos.       None of this evidence, though, directly

implicated Ramos or Omar, and none of the other individuals who

were implicated testified.

             After a thirteen-day trial, the jury found Ramos and Omar

guilty on all six counts charged in the superseding indictment.

The government dismissed the firearms charge against Sonia and

Sandra prior to jury deliberations, but the jury returned a guilty




                                    -9-
verdict against those two appellants as to the five remaining drug

trafficking counts.3

          At the close of their respective sentencing hearings, the

district court sentenced the appellants to the following terms of

imprisonment:   Sonia, 151 months; Sandra, 240 months; Omar, 480

months; Ramos, life imprisonment.       Each of the four appellants

timely appealed their convictions and sentences, but intervening

events arising from the severed counts of witness tampering against

Ramos delayed their appeals from reaching this Court for several

years.

                II.    Ramos and Omar's Brady Claims

          At some unspecified time before the trial of this case,

Delgado sent the lead prosecutor a handwritten letter that was, on

its face, a document that the prosecutor was required to disclose

to defense counsel prior to trial.      The prosecutor did not make

this disclosure.   Instead, she recounts that she put a copy of the

letter in her file for the separate trial on the witness tampering

charges against Ramos, and forgot about it even as she tried this

case in which Delgado was, in her words, her star witness.      She

then came across the letter after the trial of this case when

preparing to try the witness tampering case.    The prosecutor also

managed not to provide defense counsel prior to the verdicts a



     3
       The jury also found all four appellants guilty of the
forfeiture counts.

                                 -10-
series of notes Delgado kept, or notes taken by FBI agents during

their interviews with another indicted co-conspirator, Gabriel

Medina-Pabon ("Medina").        The     belated production of these

materials set off a series of post-trial evidentiary hearings and

motions by Ramos, Omar, and Sandra.          The district court, in four

separate opinions issued between 2010 and 2013, rejected the

appellants' various arguments for a new trial based on the belated

productions.    Those four opinions provide a detailed account of

each of the hearings conducted by and motions submitted to the

district court.    See United States v. Ramos-González, 747 F. Supp.
2d 280, 284—89 (D.P.R. 2010); United States v. Ramos-González, No.

07-318, 2011 WL 2144215, at *1—2 (D.P.R. May 31, 2011); Opinion &

Order, ECF No. 2648 at 1—3, July 30, 2012; Opinion & Order, ECF No.

2972 at 1—6, August 9, 2013.            We describe the details of the

withheld evidence and the district court's reasoning.

A.   The Withheld Evidence

          1.      Delgado's Letter to the Prosecutor

          The   evidence   of    Delgado's    letter   to   the   prosecutor

consisted of two photocopied pages of handwritten text.                  The

certified translation of the letter states as follows:

          To: The Prosecutor Dina Avíla Jímenez
          From: The best cooperator, Harry S. Delgado

          Hello!

          I hope under God Almighty that when you
          receive the foregoing in your hands, you enjoy
          perfect health together with your co-workers

                                      -11-
            and relatives. It is my best wish from the
            bottom of my heart.
            About me, I tell you that [illegible], I am
            well health-wise.
            I will start by saying that this is to let you
            know to please remember these 2 things, the
            first is that Jeanette4 is on probation and
            before she leaves the country, to clarify that
            point of view, because otherwise, they'll deem
            her as a fugitive and they may take away my
            daughters, and that would kill me, please
            clarify this thing of the probation first; and
            the second thing, I need an order from the
            Judge so that when they transfer me Jeanette
            can visit me, remember that I am not legally
            married, and to get visits you have to fill in
            a paper that you have to put your home and the
            criminal record and it is not convenient for
            any jail to know where Jeanette lives, what we
            want is that the least they know, the better,
            please help me, I am doing everything for my
            daughters and Jeanette. I need you to help me
            please. I promised you, the last time we saw
            each other, to do everything you said and I
            have done it to the point that you know how
            this has gotten, we have more than we
            expected, more evidence and more strength for
            the case, I hope you can help me, I will

            The photocopy of the letter is cut off after "I will" at

the end of the letter's second page.    The prosecutor reports that

when she re-discovered the letter after the trial, she asked the

FBI agents to "go through each . . . folder or envelope to see if

they could find the original," but they were unable to find it.

Ramos-González, 747 F. Supp. 2d at 286—87.      The prosecutor said

that the agents could not find any other materials related to the

letter, and she denied destroying any part of the letter herself or



     4
         Jeanette was Delgado's conjugal partner.

                                -12-
instructing the agents to destroy part of the letter. The district

court was unable to definitively determine whether additional pages

were missing from the letter and, if so, how such pages may have

disappeared.     Id. at 284.

           2.     Delgado's Toilet Conversation Notes

           Delgado made notes of two conversations with Andy and

Medina on the night of December 9, 2008, one at 8:57 p.m. and the

other at 9:18 p.m.        Id. at 287.    Those conversations took place

through the "toilet system" at MDC, id. at 287, where, as we

mentioned above, Delgado, Xiomara, Andy, and Medina were all

incarcerated leading up to the drug trafficking trial.

           The notes reflect that Andy and Medina attempted to curry

favor   with    Delgado   (who   they   presumably   knew    was   the   lead

cooperator) and to downplay their own roles in the conspiracy.

According to the notes, Medina said: "Look [Delgado], I'm calling

to tell you that I am cooperating in the case with the prosecutor

and I know you are getting [Xiomara] ready. . . .           Andy and I are

going to cooperate, I already started to cooperate."           Medina then

questioned Delgado as to why the government was "plac[ing] [him] at

the [drug] point when you know that I wasn't working there."             Andy

also denied being an "enforcer."        Delgado replied:     "You very well

know that you were dealing," and proceeded to remind Medina of a

time when he assisted Delgado with storing guns.            The rest of the




                                   -13-
conversation basically reiterated Medina's pleas to Delgado to

treat him well in prison.

            Delgado's notes also relate a later conversation between

Delgado and Andy that had a similar tenor to Delgado's conversation

with Medina.     Andy asked why the government had him "down as an

enforce[r]." Delgado replied: "Listen, you know that I know about

your situation, and to tell you a little something, do you remember

the meeting in Caguas, where you, [Ramos], Manolo, [Bam Bam],

Eddie, Omar, and the others were there?"         Andy said: "Yes, yes,

yes, it's true, but I'm going to cooperate and I'm going to bring

down all of those who stayed behind," and, "What I want is that

when we go up there, for us not to be enemies, but friends, and be

only [one], so we can help each other."       They then agreed to talk

to each other again the following day at 8:00, but there are no

notes of any subsequent conversations on the record. At some point

the   prosecutor,   according   to   her   testimony   at   a   post-trial

proceeding, "scolded" Delgado for making the notes after he turned

them in and ordered him to stop making them.

            3.   "Rough Notes" of Interviews with Medina

            FBI agents interviewed Medina three times in November and

December 2008 about the drug conspiracy, but Medina never testified

at trial.    The prosecutor turned over the FBI "302 Reports" (the

FBI's official notes of what was said during the interviews) prior

to trial, but she withheld "rough notes" transcribed by one of the


                                 -14-
interviewers, FBI Special Agent Carlos Barreiro.               The rough notes

were finally disclosed to defense counsel in September 2012 at one

of the post-trial evidentiary hearings involving allegations by

Ramos and Omar that the government intimidated Medina, causing him

not to testify on behalf of Ramos at an earlier post-trial hearing.

These notes, including the Spanish version and English translation,

span 121 pages of our appellate record.

            The   rough    notes'    content     largely    overlaps      with   the

information in the disclosed 302 Reports.                However, Omar, whose

motion for a new trial on the basis of these notes was joined by

Ramos, argued before the district court that the rough notes

contained various new pieces of exculpatory impeachment evidence.

For example, the notes stated that Andy and another individual

"tapped    Xiomara's     [phone]    line   and   listened     to    conversations

between her and [Delgado]" in prison.               Medina also omitted any

mention of Omar's involvement within the time period in the

indictment (the only mention of Omar concerned events occurring in

1999),    which   Omar    argued    below    and    on     appeal    is   "totally

exculpatory" as to him.       And Medina inferred that Delgado murdered

a man known as "Barquilla," even though Delgado denied having

anything to do with that murder while on the stand.

B.   The District Court Opinions

            In a series of four detailed opinions, the district court

rejected    all   arguments   that    the    above-described        evidence     was


                                      -15-
sufficiently impeaching or exculpatory to warrant a new trial. The

court concluded that, had the defense possessed the evidence prior

to trial, none of it would have had a "reasonable probability" of

changing the result.5      In the first opinion, the court made a

preliminary finding that "the evidentiary hearing allowed the Court

to gauge [the prosecutor's] testimony as credible and supportive of

her avowal of good faith in belatedly disclosing the evidence by

reason of inadvertence."    Ramos-González, 747 F. Supp. 2d at 287.

As for the evidence's materiality, the court found that:

           The evidence . . . [was] principally aimed at
           impeaching Delgado's credibility and bias in
           favor of the government, issues that were
           already opened at trial and closed shut by the
           jury. . . . Beyond the smokescreen of factual
           allegations attacking Delgado's credibility,
           which were in large part previously decided by
           the jury, Defendants have not pointed to a
           single piece of material evidence that
           undermines the guilty verdicts, especially
           when substantial evidence corroborates their
           participation   in    the   drug   trafficking
           conspiracy.

           Id. at 292.

           With regard to Delgado's letter, the district court

pointed out that the defendants had in their possession, before

trial, information showing Delgado's receipt of benefits from the

government, including assistance with relocating his family.   Id.

at 293.   Moreover, Delgado admitted on direct examination that his



     5
       We discuss the applicable legal standard in greater detail
in Part 1.C, below.

                                -16-
family received close to $10,000 from the FBI for his cooperation,

and the court warned the jurors that Delgado's receipt of such

benefits could affect his veracity and should be considered in

judging his credibility.      Id.      Therefore, the district court

concluded that the letter, "stripped to [its] bare essentials,

. . . say[s] nothing more than what has already been said about

Delgado at trial" and the attempt to impeach Delgado with the

letter could "only be described as cumulative."      Id. at 294.

           Similarly, the court found that Delgado's conversations

with Andy and Medina as reflected in Delgado's notes fell "into the

same general category of cumulative or collateral impeachment

evidence failing to create a reasonable probability of acquittal."

Id. at 294.   The court explained that the notes "simply reflect

conversations by two co-defendants who were either contemplating

cooperating   or   already   decided    upon   cooperating    with   the

Government.   In essence, [Andy] and Medina [were] attempting to

exculpate themselves, not Defendants, from playing major roles in

the drug conspiracy, and are attempting to curry favor with Delgado

. . . such that he would treat them fairly when they would arrive

and reside together at the cooperator's [sic] unit."         Id. at 295.

The court "fail[ed] to see how the conversations [between the

cooperators] were clearly related to the drug trafficking charges

in the sense that the cooperators were discussing any key material

factual allegations relating to [the appellants'] participation in


                                -17-
the conspiracy and guilt."     Id. at 296.     Thus, this evidence, too,

was "collateral because [it did] not exculpate Defendants in any

way, and, [it was] cumulative because the fact that the cooperators

spoke in prison . . . was subject to extensive cross-examination at

trial."   Id.

            With respect to the rough notes (which were not produced

until 2012, two years after the court issued its first post-trial

opinion),    the   court   again   concluded   the   evidence    was   both

collateral and cumulative. As a general matter, Medina's testimony

at a 2012 hearing for the government's alleged prosecutorial

misconduct, while still inculpating the defendants, conflicted with

many of the statements reflected in the rough notes.             Thus, the

probative force of his pre-trial statements was weak, and the notes

of those interviews did "little, if nothing at all, to undermine

the confidence of the verdict against the defendant."           In response

to Omar's claim that the absence of any mention of his involvement

in the rough notes during the period included in the indictment was

"totally exculpatory" to him, the court concluded that such an

absence was at best neutral and therefore immaterial.

            Finding that "the undisclosed evidence was neither new or

[sic] exculpatory, but was collateral and cumulative," and that




                                   -18-
"the government did not engage in any misconduct," the court denied

the defendants' final motion for a new trial.6

C.   Standard of Review for the Denial of a New Trial

          On appeal, only Ramos and Omar renew their contentions

that the withheld evidence warranted a new trial, so we evaluate

the Brady issue solely with respect to them.7

          The appellants brought their new trial motions under

Federal Rule of Criminal Procedure 33, which provides that "[u]pon

the defendant's motion, the court may vacate any judgment and grant

a new trial if the interest of justice so requires."   We review the

district court's denial of a Rule 33 motion for "manifest abuse of

discretion."   González-González, 258 F.3d at 20.

          As this circuit has previously explained, motions for a

new trial based on newly discovered evidence generally require a


     6
       The court's denial of the defendants' motion to dismiss the
indictment due to the government's alleged prosecutorial misconduct
is not at issue in this appeal.
     7
       Sandra's trial counsel joined Ramos and Omar in petitioning
the district court for a new trial after the prosecutor turned over
Delgado's letter and notes in 2010. Her appellate counsel has not
renewed this claim on appeal. Counsel was clearly aware of his
ability to adopt a co-appellant's arguments in a consolidated case
pursuant to Federal Rule Appellate Procedure 28(i), since he
reserved his right to do so in Sandra's opening brief. But counsel
never filed a reply brief after the court granted him an extension,
nor did he make a motion to adopt the other appellants' arguments.
     Sonia did not make a motion for a new trial below and does not
attempt to piggyback on her co-appellants' motions on appeal, even
though her appellate counsel was clearly aware of the Brady issue,
since she is also representing Ramos in this appeal.        Sonia's
opening brief includes a footnote referencing Delgado's letter but
makes no argument in relation to it.

                               -19-
four-pronged    showing   that:      "(1)    the    evidence   was   unknown   or

unavailable to the defendant at the time of trial; (2) failure to

learn of the evidence was not due to lack of diligence by the

defendant; (3) the evidence is material, and not merely cumulative

or impeaching; and (4) it will probably result in an acquittal upon

retrial of the defendant."        Id. (quoting United States v. Wright,

625 F.2d 1017, 1019 (1st Cir. 1980)).              However, when the basis for

the motion is that the government failed to disclose evidence

required   to   be    disclosed    under      Brady,    either   willfully     or

inadvertently,   we    apply   the    more    defendant-friendly       Kyles   v.

Whitley standard to the test's third and fourth prongs.               See Kyles

v. Whitley, 514 U.S. 419, 434 (1995); United States v. Josleyn, 206
F.3d 144, 151—52 (1st Cir. 2000).            Instead of requiring that the

defendant show that an acquittal would have "probably" resulted had

the material been produced, we require only that the defendant show

a "reasonable probability" that had the government disclosed the

evidence prior to trial, the result of the proceeding would have

been different. González-González, 258 F.3d at 20. Answering that

question requires that we determine whether a trial held in the

absence of such evidence can be described as a trial that can

produce "a verdict worthy of confidence."              Id. (citing Kyles, 514

U.S. at 434).        "This somewhat delphic 'undermine confidence'

formula suggests that reversal might be warranted in some cases

even if there is less than an even chance that the evidence would


                                      -20-
produce an acquittal."    Conley v. United States, 415 F.3d 183, 188

(1st Cir. 2005) (internal quotation marks omitted).

D.   A Preliminary Note

            We pause here to acknowledge that this is not the first

time our circuit has referenced the district court's 2010 opinion

rejecting Ramos and Omar's request for a new trial based on

Delgado's letter and toilet conversation notes.8   In United States

v. Ramos-González, 775 F.3d 483, 509—10 (1st Cir. 2014) (which we

will call "the possession case" for purposes of this discussion),

we affirmed Ramos's conviction for a separate drug offense.9    One

of Ramos's arguments in his appeal from the possession case

conviction was that the indictment against him should have been

dismissed, in part because the prosecutor also failed to timely

disclose certain 302 Reports of interviews with Ramos's arresting

officers.   Id. at 491–92.   To buttress his claim of prosecutorial

misconduct in that case, Ramos pointed out that the prosecutor in

that case was the same one who also failed to timely disclose the

above-described letter and notes from Delgado in the instant

conspiracy case.    Id. at 492.     Ramos urged us to find that the



     8
       Because the prosecutor did not disclose the rough notes
until 2012, they were not addressed by the district court until
2013.
     9
       We also remanded the possession case for resentencing in
light of the district court's erroneous application of the career
offender enhancement under the sentencing guidelines. Id. at 487,
503–08.

                                  -21-
prosecutor's actions, considered cumulatively in the two cases,

amounted to a "recurrent pattern of concealment and deception" and

a   "flagrant   disregard   for   [his]   constitutional   rights"   that

warranted a dismissal of the indictment in the possession case.

Id.

           We rejected that argument.        After explaining why the

prosecutor's failure to disclose the 302 Reports in the possession

case itself did not constitute "an extreme case of prosecutorial

misconduct," id. at 493, we addressed Ramos's argument based on the

cumulative conduct in the two cases.       In so doing, we "express[ed]

concern about the repeated nondisclosure of evidence" in the

prosecutions against Ramos and noted that "[t]he United States

Attorney's Office should develop procedures to avoid repeating the

lapses that occurred in these cases."       Id. at 494.    Nevertheless,

we affirmed the verdict in the possession case and made the

following statement regarding the ruling in this case that is now

the subject of this direct appeal:

           As an initial matter, the district court in
           the conspiracy case took the defendants' Brady
           claims seriously, conducted an evidentiary
           hearing, and wrote a thoughtful opinion
           explaining why the alleged violations there
           did not warrant a new trial.       Given such
           careful treatment, that court's judgment that
           no constitutional violation occurred in the
           trial over which it presided is owed deference
           by both the district court in the instant case
           and by us on appeal.

Id. at 493–94 (internal citation omitted).


                                   -22-
           So we must first ask whether the above-quoted language

dictates the resolution of the Brady issue on this direct appeal.

For the following reasons, we think not.

           First, the precise question posed in the possession case

trained on the conduct and good faith of the prosecutor.                   The

argument posed was that misconduct in one case supported a finding

of misconduct in another, or that two errors could not be explained

as innocent.     To reject that argument, it was sufficient to defer

to the district court's finding that the prosecutor did not act in

bad faith.      As we will explain, there is no need to revisit that

finding on this appeal.

           Second, and relatedly, in its collateral discussion of

the district court ruling in the instant case, the prior panel

(which included one of the judges on this panel) simply did not

have the complete record.          This appeal in this case is the first

appellate opportunity to examine the above-described Brady material

and to analyze its potential effect on the appellants' drug

conspiracy convictions.        We re-emphasize, and this is critical,

that the dispositive inquiry in determining whether a defendant is

entitled   to    a   new   trial   under   Brady   is   whether   there   is   a

"reasonable probability" that the newly discovered evidence would

result in an acquittal in this case.           Since we have never before

looked at the full record to determine whether Delgado's letter and

notes would have any effect on the jury's finding in the instant


                                      -23-
conspiracy   case,      our   deferential       statement    that    the   district

court's   2010    opinion     was   "careful"     and   "thoughtful"       contains

limited, if any, value to us in deciding Ramos and Omar's claims.

            We proceed with our analysis.

E.   Analysis

            The district court did indeed recite with care and

thought the correct standards and, as we have summarized above, it

issued detailed opinions rejecting the appellants' arguments.

Nevertheless,     we    disagree    with   the    district    court's      ultimate

conclusion that the withheld evidence, considered cumulatively,

lacked sufficient materiality to create a "reasonable probability"

of acquittal had it been disclosed.               Our disagreement is strong

enough to overcome the considerable deference we must yield to a

trial court on such decisions.

            We begin with the well-established principle that, under

Brady, the government has an "affirmative duty to disclose evidence

favorable    to   a    defendant,"    be   it    exculpatory    or    impeachment

evidence.    Kyles, 514 U.S. at 432—33.           However, "[w]e do not . . .

automatically require a new trial whenever a combing of the

prosecutors' files after the trial has disclosed evidence possibly

useful to the defense but not likely to have changed the verdict."

United States v. Dumas, 207 F.3d 11, 15 (1st Cir. 2000) (quoting

Giglio    v. United States, 405 U.S. 150, 154 (1972) (internal

quotation marks omitted)).          The following guidance on materiality


                                      -24-
compiled   from   Supreme      Court   and    First   Circuit   precedent   is

particularly instructive with respect to the newly discovered

evidence in this case:

           In analyzing whether there was a Brady
           violation, we evaluate the strength of the
           impeachment evidence and the effect of its
           suppression in the context of the entire
           record to determine its materiality.       The
           import of withholding evidence is heightened
           where the evidence is highly impeaching or
           when the witness' testimony is uncorroborated
           and essential to the conviction. . . .      We
           must grant a new trial if, after assessing the
           significance of the non-disclosed evidence in
           the context of trial, the favorable evidence
           could reasonably be taken to put the whole
           case in such a different light as to undermine
           confidence in the verdict.

Avilés-Colón, 536 F.3d    at   19   (internal    quotation   marks    and

citations omitted) (quoting, inter alia, Strickler v. Green, 527
U.S. 263, 290 (1999) and Kyles, 514 U.S. at 435).

           Applying this test, we observe, first, that the testimony

of the three cooperating witnesses--especially Delgado--was both

essential to the convictions and uncorroborated by any significant

independent evidence.       Indeed, the absence of such evidence is so

marked and surprising in view of the resources devoted to the

investigation and the availability of three turned conspirators

that it could reasonably cause the factfinder to be dubious about

the witnesses' claims. This is therefore a case in which the Brady

material that was not produced need not be "highly impeaching" in




                                       -25-
order to require that the verdict be reversed.            Avilés-Colón, 536
F.3d at 19.

           Delgado was the star witness.         The prosecutor told us so

much at oral argument and emphasized Delgado's testimony throughout

her closing argument at trial.          His direct examination lasted an

entire day, and his cross, re-cross, and re-direct examination

lasted a day and a half more.          On cross, defense counsel worked

through   the   usual   litany   of    attacks   one    might   make   on   any

cooperating witness.      Delgado parried any suggestions that his

testimony was orchestrated with that of the other witnesses.                In

fact, he denied even talking about the case with them, telling the

jury that to do so was against the rules.         So, too, did those other

two cooperating witnesses firmly deny a basic premise of the

defense: that they coordinated their testimony.

           Had defense counsel possessed Delgado's notes, counsel

could have either shown Delgado and the others to have perjured

themselves, and/or forced them to admit that they had at the very

least compared prospective testimony with one another.             The notes

indicate that Delgado was encouraging Andy and Xiomara to testify,

and recount in detail at least one conversation where Delgado

"reminded" Andy about a meeting involving Ramos and Omar, which a

jury could have interpreted as Delgado telling Andy what to say.

Similarly, the rough notes show that Andy knew that Delgado and

Xiomara were talking through the pipes.                It was not just the


                                      -26-
defense who believed the potential for the cooperators to talk

about the case in prison jeopardized the government's chances of a

conviction.10    The prosecutor elicited testimony from Andy on re-

direct that suggested male and female prisoners could not talk to

each other at the prison.11

            Delgado's letter to the prosecutor is probative for a

different reason.      Although it contains no fact directly at

variance with his testimony,12 its overall tone turns it into what

could clearly have been a focus of a defendant's closing.    In the



     10
        In line with Supreme Court precedent, we decide whether the
newly discovered "evidence is material . . . to guilt . . .
irrespective of the good faith or bad faith of the prosecution."
Brady, 373 U.S. at 87; see also Kyles, 514 U.S. at 432.
     11
          We refer to the following exchange:

            Prosecutor:    [Defense counsel] asked you
            whether you and Harry had discussed the facts
            of this case or the case about your testimony.
            Andy: Yes, he asked me that question.
            Prosecutor: Sir, what kind of gender inmates
            are in Four Charlie?
            Andy: We are all males.
            Prosecutor: So where is Xiomara located?
            Andy: The 3 C unit.
            Prosecutor: So you and Harry do not share a
            same unit with Xiomara?
            Andy: No.

     12
       The letter did contain at least one "new" fact that the
defendants lacked at trial but that they could have used for
impeachment purposes:    Delgado's girlfriend Jeanette, who he
references in the letter, was on probation while Delgado was
cooperating. Delgado's letter suggests that the government was
allowing Jeanette to travel out of Puerto Rico with Delgado's
children due to his cooperation.

                                 -27-
letter,   Delgado    presents    himself    as   the   prosecutor's    "best

cooperator";   a    fawning,    desperate   supplicant    willing     to   "do

everything [the prosecutor] said" and eager to point out how much

assistance he was providing her.          Importantly, the fact that the

last part of the letter appears to have been destroyed--the part

where it seems he was saying what he would do--heightens greatly

its probative value, both raising an inference of spoliation,

see United States v. Laurent, 607 F.3d 895, 902 (1st Cir. 2010),13

and providing a powerful tool in the hands of any good trial

counsel to call into question the credibility of both the key

witness and, implicitly, the lead prosecutor.14


     13
        Omar argued below and on appeal that the prosecution's
failure to preserve the entire letter supported a new trial under
Arizona v. Youngblood, 488 U.S. 51, 58 (1988) (holding that bad
faith destruction of evidence constitutes a due process violation).
In Dumas, 207 F.3d at 15, we explained that in order to obtain a
new trial on a Youngblood-style destruction of evidence rationale,
"[t]he defendant must show that, in failing to preserve the
evidence, the government, (1) acted in bad faith when it destroyed
evidence, which (2) possessed an apparent exculpatory value and
which (3) is to some extent irreplaceable." While the district
court's finding of no bad faith prevented a new trial based on the
destruction of evidence rationale alone, the appellants likely
would have been entitled to a spoliation instruction, allowing the
jury to make an adverse inference that the destroyed evidence was
favorable to the defense. See Laurent, 607 F.3d at 902. Thus, the
fact that the letter was partially destroyed is of import to our
view of the withheld evidence's cumulative effect.
     14
        In noting that the apparently incomplete copy of the letter
might suggest such an inference, we do not question the district
court's conclusion that the non-production was unintentional. We
do, however, repeat our concern that this United States Attorney's
office, especially given its very heavy workload, appears to need
better procedures for gathering and producing Brady materials.
See Ramos-González, 775 F.3d at 494.

                                   -28-
          In deeming all this evidence to be merely "cumulative,"

the district court twice erred.   First, the district court relied

heavily--at least twice--on its observation that the jury believed

Delgado based on the evidence it did hear.      But this begs the

question of whether the jury would have believed Delgado if it had

also heard the omitted impeachment evidence. Second, the fact that

the defense had some tools to attack Delgado's testimony hardly

dismisses the potential of different tools as merely cumulative.

If defense counsel had firm proof that a witness received $500 from

the government, a letter confirming such a payment would be

cumulative.   But a letter revealing another payment of $50,000

would be cumulative only in the sense that its relevance pointed

toward the same conclusion.   This type of cumulative evidence can

be quite probative.

          Here, moreover, there was no other document or recording

tending to prove that the witnesses were lying when they denied

discussing their testimony with one another.   In so concluding, we

have considered the district court's finding that "Ramos' camp was

aware of conversations among co-defendants through the toilet at

MDC prior to trial."    The district court based this finding upon

Medina's post-trial testimony recalling a pre-trial meeting with

Ramos's investigator in which he told the investigator that he

heard Delgado and Xiomara discussing the case through the toilets.

The investigator also testified and denied such a meeting ever


                               -29-
occurred, but the district court (despite finding Medina not to be

a   credible       witness)    nevertheless   concluded      that   the   toilet

conversations were not "unavailable" to Ramos under the first prong

of Brady, and "thus, the motion for new trial must be denied[.]"

See United States v. Del-Valle, 566 F.3d 31, 38 (1st Cir. 2009) (to

establish      a    Brady     violation,   evidence   must    be    unknown   or

unavailable to the defendant at the time of trial).

            We disagree with the district court's analysis.               First,

a fact "known" to counsel remains entirely unknown to a jury unless

counsel has admissible evidence of the fact.           There is no evidence

that Medina would have been willing to testify at Ramos's trial or

that he could have been so compelled.           Second, even if Medina had

testified at trial, a swearing contest between Medina and Delgado

is hardly the same in terms of impeachment value as notes written

in Delgado's own hand. See United States v. Paladin, 748 F.3d 438,

446 (1st Cir. 2014) ("[S]uppressed impeachment evidence can be

immaterial because of its cumulative nature only if the witness was

already . . . impeached at trial by the same kind of evidence."

(internal quotation marks omitted)).           And in this latter respect,

it is noteworthy that in concluding that Medina's testimony lacked

a reasonable probability of changing the result at trial, the

district court opined that Medina was not a credible witness

"considering the numerous inconsistencies in [his] statements." We

also reiterate that our holding is based on the cumulative impact


                                       -30-
of all of the newly discovered evidence, not solely the content of

Delgado's alleged conversation with Xiomara.        See Kyles, 514 U.S.

at 420 (explaining that the "disclosure obligation turns on the

cumulative effect of all suppressed evidence favorable to the

defense, not on the evidence considered item by item").

             We also recognize that, in some sense, the letter and

notes were collateral because they did not directly bear on the

factual evidence underlying the government's case. See id. at 448;

United States v. Beauchamp, 986 F.2d 1, 4 (1st Cir. 1993) ("A

matter is considered collateral if 'the matter itself is not

relevant in the litigation to establish a fact of consequence,

i.e., not relevant for a purpose other than mere contradiction of

the in-court testimony of the witness.'" (quoting 1 McCormack on

Evidence § 45, at 169 (4th ed. 1992))).           Yet in another, very

important sense, the evidence is anything but collateral because

the possibility that the three linchpin witnesses colluded to

fabricate incriminating testimony goes to the very core of this

case and potentially compromises every piece of factual evidence

the government had against Ramos and Omar.

             Semantics aside, here is where the rubber meets the road:

This   was   a   case   that   surprisingly   pivoted   entirely   on   the

credibility of Delgado and his two cohorts.        The unproduced Brady

materials were the only evidence that would have eliminated the

claim that the testimony was entirely uncoordinated, and the


                                    -31-
Delgado letter would have provided a uniquely colorful tool for

both attacking Delgado's motivation and raising the prospect that

Delgado and the prosecutor were hiding something from the jury.

Many members of the public would pause when told that a jury

accepted Delgado's testimony--and convicted Ramos and Omar--without

being shown any of these documents.             See Norton v. Spencer, 351
F.3d 1,   9   (1st   Cir.    2003)   ("Confidence    in   the    outcome    is

particularly      doubtful     when   the   withheld   evidence    impeaches    a

witness whose testimony is uncorroborated and essential to the

conviction." (internal quotation marks omitted)).15               We cannot say

for sure what Delgado, Xiomara, and Andy would have said had they

been confronted with this evidence on the stand (regardless of

whether it was introduced on direct or cross-examination). Nor can

we say that introduction of the withheld evidence would more likely

than not have changed the verdict.               But the grasp of our own

conviction need not reach so far.              Rather, under the applicable

standard we need only find it to be "reasonably probable" that the


       15
       The lack of corroboration of the cooperators' testimony is
a critical factor in helping us distinguish this appeal from other
cases applying the same legal standard that came out the other way.
See, e.g., Paladin, 748 F.3d at 493 (evidence of defendant's guilt
was "overwhelming and did not depend on [the informant's]
credibility"); United States v. Mathur, 624 F.3d 498, 505 (1st Cir.
2010) (multiple witnesses gave first-hand accounts of being
victimized by the defendant, and government introduced physical
evidence corroborating defendant's guilt); González-González, 258
F.3d at 18—19 (numerous other witnesses, who were not impeached by
the newly discovered evidence, corroborated the impeached witness's
testimony, and the government introduced voluminous incriminating
documentary evidence of the defendant's guilt).

                                        -32-
impeachment evidence would have caused the jury to acquit Ramos and

Omar.    See United States v. Prochilo, 629 F.3d 264, 268 (1st Cir.

2011).   These circumstances satisfy that test due to the combined

impact of Delgado's solicitous and suspiciously incomplete letter,

the toilet conversation notes that the prosecutor scolded Delgado

for making, and the FBI's rough notes.          We therefore instruct the

district court to grant Ramos and Omar's motions for a new trial.

            This   finding   disposes     of   Omar's   appeal,   since   any

potentially reversible mistakes arising from the other trial and

sentencing errors he alleges will be--at least temporarily--cured

by our grant of a new trial.              Ramos, however, also makes a

sufficiency of the evidence argument with respect to the aiding and

abetting    counts   (counts   three    through    six).     A    successful

sufficiency claim would oblige us to direct the court to dismiss

those counts of the indictment, see Burks v. United States, 437
U.S. 1, 10—11 (1978)--a more severe remedy than a new trial--so we

still must analyze that claim despite our ruling on the Brady

issue.     As for Sonia and Sandra, neither of them pressed Brady

claims before this Court.      We therefore proceed to address Ramos's

sufficiency claim and each of Sonia and Sandra's assignments of

error below.

                   III.   Ramos's Sufficiency Argument

            Ramos moved for a judgment of acquittal on all counts

based on the insufficiency of the evidence against him at the close


                                   -33-
of the government's case, and he renewed that motion post-trial.

See Fed. R. Crim. P. 29(a).        We review a district court's denial of

a Rule 29 motion de novo, viewing the evidence in the light most

favorable to the jury verdict and giving equal weight to direct and

circumstantial evidence.       See United States v. Appolon, 695 F.3d
44, 55 (1st Cir. 2012).            "The verdict must stand unless the

evidence is so scant that a rational factfinder could not conclude

that the government proved all the essential elements of the

charged crime beyond a reasonable doubt."              Id. (quoting United

States v. Rodríguez-Vélez, 597 F.3d 32, 39 (1st Cir. 2010)).

             On appeal, Ramos argues only that the trial evidence was

insufficient to prove the charges that he aided and abetted the

possession    with   intent   to    distribute   heroin,     cocaine,   crack-

cocaine, and marijuana.            When the government alleges that a

defendant aided and abetted an illegal act, it must show that the

"defendant participated in the venture and sought by [his] actions

to make it succeed," United States v. Bristol-Martir, 570 F.3d 29,

39 (1st Cir. 2009) (alteration in original) (internal quotation

marks   omitted),    and   that    he    "willingly   took   some   action   to

facilitate" the crime, United States v. Bennett, 75 F.3d 40, 45

(1st Cir. 1996).       Where the charges arise from a principal's

possession with intent to distribute narcotics, "[k]nowledge of the

particular controlled substance being . . . distributed is not

necessary, and intent to distribute can be inferred from the


                                        -34-
quantity of drugs involved."                 Bristol-Martir, 570 F.3d at 39

(internal quotation marks omitted).

            As    we    have       explained,       the    prosecution's      case    was

vulnerably    perched       on     the    testimony       of   cooperating   witnesses

without   the    support       of   any    independent          corroboration.       That

weakness,    though,        does    not    render    the       evidence   insufficient.

Indeed, we have repeatedly held that even the "uncorroborated

testimony of a cooperating accomplice may sustain a conviction so

long as that testimony is not facially incredible."                       United States

v. Cortés-Cabán, 691 F.3d 1, 14 (1st Cir. 2012) (collecting cases).

Considering the evidence in the light most favorable to the

government,      as    we    must    in    analyzing       an    attack    against    the

sufficiency of the evidence, see Bayes, 210 F.3d at 65—66, we

conclude that a rational jury could have found Ramos guilty beyond

a reasonable doubt on the aiding and abetting counts.                          Delgado,

Xiomara, and Andy's trial testimony showed that, as the leader of

the conspiracy, Ramos established the organization's primacy for

all four types of drugs at Victor Berríos by "purchasing" control

of the drug point from the Nazario brothers.                      He also made hiring

decisions (such as his choice to retain Delgado as an administrator

and seller at Victor Berríos and Andy as a "runner" at various drug

points, including Victor Berríos), armed his employees (such as

when he provided Delgado with a gun), and constructed a chain of

command (by tapping Omar, José Manuel Zavala-Martí, and Bam Bam as


                                           -35-
"order sergeants" who "dole[d] out" punishment to those who "failed

at something").       Such high-level activities were no less helpful

and intentional in furthering the organization's illegal objectives

than the actions taken by the sellers and runners themselves.

Ramos's sufficiency of the evidence argument therefore fails.

                IV.    Sandra Flores-Rivera's Arguments

A.   "Other Act" Evidence

            Sandra first argues that she is entitled to a new trial

because the district court committed error under Federal Rule of

Evidence 404(b) by admitting testimony about "prior bad acts."           We

begin by describing the complained-of evidence.

            Near the beginning of Xiomara's direct examination, the

prosecutor asked her several questions aimed at lessening the blow

of the defendants' anticipated impeachment attempts.           For example,

the prosecutor elicited Xiomara's admission that she cut off her

electronic bracelet while on bail, used drugs while on bail, lied

to   her   parole     officer,   and     fought   another   prisoner   while

incarcerated.   During this line of questions, the prosecutor asked

Xiomara if she had "ever been involved in an incident regarding a

knife."    Xiomara proceeded to explain that she was placed "in the

hole" for seventeen days because prison officials discovered a

homemade knife in a co-defendant's cell.           The following day, the

prosecutor returned to this subject, and Xiomara clarified that it

was Lauren Ortiz-Flores, Sandra's niece, in whose cell the knife


                                       -36-
was found. Sandra was not mentioned in connection to this story at

all.     On    cross-examination,       Sandra's    trial      counsel       elicited

testimony that during the investigation about the homemade knife,

prison   officials     found     a    sewing   needle     in     Xiomara's      cell.

Prisoners were not allowed to have sewing needles, so this was

another instance of Xiomara breaking prison rules.

              The second piece of evidence is a story told by Andy

during his testimony.         Andy testified that Sandra and her sister

Diana (also a co-defendant) got into a domestic dispute about a

purported     love   affair    between    Sandra's       daughter      and   Diana's

husband.      Andy, Omar, Zavala-Martí and three other members of the

conspiracy traveled to Victor Berríos after hearing that Sandra and

Diana had shot guns at each other as part of the dispute.                     Zavala-

Martí warned Sandra and Diana that gunfire compromised the drug

point because it would make the drug point "hot" and "attract

cops."     He also threatened Sandra that if "he had to go back

because of this sort of issue, . . . he was going to deal with

her."

              Sandra concedes that she did not lodge a contemporaneous

objection to the testimony about the homemade knife, the domestic

dispute, or the shooting itself at trial.               We therefore review her

claims for plain error, which means that we will only deem the

testimony's      admission    to     justify   reversal     if    it    "seriously

affect[ed]     the   fairness,       integrity,    or    public    reputation      of


                                       -37-
judicial proceedings."     United States v. Olano, 507 U.S. 725, 732

(1993) (internal quotation marks omitted); see United States v.

Niemi, 579 F.3d 123, 128 (1st Cir. 2009) (reviewing defendant's

forfeited 404(b) argument for plain error).

            Rule 404(b) provides that "[e]vidence of a crime, wrong,

or other act is not admissible to prove a person's character in

order to show that on a particular occasion the person acted in

accordance with the character." Fed. R. Evid. 404(b)(1). The Rule

expressly    provides   that   evidence    of   prior     bad    acts    "may   be

admissible     for   another   purpose,     such     as    proving       motive,

opportunity,    intent,   preparation,     plan,    knowledge,          identity,

absence   of   mistake,   or   lack   of   accident."           Fed.    R.   Evid.

404(b)(2).16

            Andy's account of the domestic dispute between Sandra and

Diana exemplifies the type of prior bad act evidence that may be

admitted for a purpose other than to show propensity.              See Fed. R.

Evid. 404(b)(2) ("Permitted Uses").             The story illustrated how



     16
       Subparagraph (b)(2) of Rule 404 provides: "On request by a
defendant in a criminal case, the prosecutor must: (A) provide
reasonable notice of the general nature of any such evidence that
the prosecutor intends to offer at trial[.]"       See also United
States v. Tuesta-Toro, 29 F.3d 771, 774—75 (1st Cir. 1994)
(discussing the specificity with which such a request must be made,
and holding that a general request for exculpatory information was
insufficient). Sandra argues that the prosecutor improperly failed
to provide notice of the evidence, but she also admits that she did
not request such notice. We therefore reject any implied argument
that the prosecutor's failure to provide proper notice constituted
reversible error.

                                   -38-
high-ranking co-conspirators reprimanded lower-ranking members and

ensured the drug-selling operation's continued success.                  Thus,

while the domestic dispute itself was not relevant to Sandra's

guilt, the incident in its entirety was probative in showing

Sandra's participation in the conspiracy.            See United States v.

Currier, 821 F.2d 52, 55 (1st Cir. 1987) ("[E]vidence of prior or

contemporaneous uncharged conduct may be admissible to complete the

story of a crime by proving the immediate context of events near in

time and place."); United States v. Watson, 695 F.3d 159, 165 (1st

Cir. 2012) (explaining that "the full weight of [the narrative]

would be lost on the jury absent the introduction of some limited

factual foundation"); United States v. Guerrero, 169 F.3d 933, 944

(5th Cir. 1999) (noting that Rule 404(b) permits admission of

evidence that explains the relationship between the parties).

            With respect to the homemade knife incident, the story

had no direct connection to Sandra in the first place.                      Any

inference   that   the   jury   may    have   made   due   to    the   familial

relationship between Lauren and Sandra was too tenuous to attribute

the "bad act" to Sandra in these circumstances, especially under

plain error review.       We therefore need not decide whether the

purpose of softening the blow of cross-examination would have been

a proper non-propensity purpose under Rule 404(b).              Either way, it

was at worst harmless.




                                      -39-
           Having     rejected     Sandra's        evidentiary     arguments,        we

proceed to her sentencing challenges.

B.    Sentencing Challenges

           The district court sentenced Sandra to twenty years'

imprisonment with respect to count one, which represented the

mandatory minimum term of incarceration for that count due to the

drug quantities found by the jury, the proximity of the offense to

a public housing project, and Sandra's prior felony drug offense

convictions.    See 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), 846, 851,

and 860.   She was sentenced to 188 months for each of the four

remaining counts, to run concurrently with count one and each

other. Sandra challenges what amounts to a twenty-year sentence on

two   bases,   both   of   which    butt      up    against    a   stone     wall    of

controlling    precedent.        She   also       fails   to   direct   us    to    any

indication in the record that she preserved her claims.                              We

therefore review her two sentencing arguments on plain error

review. See United States v. Dávila-González, 595 F.3d 42, 47 (1st

Cir. 2010).

           Sandra      first       makes      a      broad     attack        on     the

constitutionality of mandatory minimum sentences.                  This Court has

already determined that "it is beyond cavil that Congress has the

power to set statutory minimum and maximum sentences to which

courts must adhere."       United States v. Gonzalez-Ramirez, 561 F.3d
22, 30 (1st Cir. 2009) (citing Chapman v. United States, 500 U.S.


                                       -40-
453, 467 (1991)).     No subsequent case has called that conclusion

into question.      Sandra's constitutional challenge to mandatory

minimum sentences therefore fails to raise error, much less plain

error.

           Sandra's   second   sentencing   challenge   is   based   on   a

conflict she perceives between mandatory minimum sentences and the

mandate in 18 U.S.C. § 3553(a) that sentences be "sufficient, but

not greater than necessary, to comply with the purposes set forth"

therein, including the nature and circumstances of the offense, the

history and characteristics of the defendant, and other enumerated

sentencing factors.      See 18 U.S.C. § 3553(a).       She argues that

sometimes the mandatory minimum is greater than necessary to comply

with those purposes.17   Thus, she says, we must rely on the rule of

lenity to resolve the ambiguity in her favor, and (we assume)

remand to the district court for a different sentence.

           We need look no farther than the text of section 3553

itself to conclude that no such conflict exists.        Sections 3553(e)

and (f) describe the limited situations in which a sentencing judge

has the authority to impose a sentence below a statutorily mandated

minimum.   A court may impose a lower sentence, for instance, when

the government makes a motion to reduce the sentence due to the

defendant's "substantial assistance" with an investigation or



     17
       Sandra fails to explain why her own sentence ought to be
characterized as such.

                                  -41-
prosecution.    18 U.S.C. § 3553(e).    There would have been no need

for Congress to include these carve-outs had it not assumed that

statutory mandatory minimums were generally applicable. Cf. United

States v. Jimenez, 507 F.3d 13, 21 (1st Cir. 2007) (stating that

the rule of lenity "only applies if there is a grievous ambiguity

in the statute" (internal quotation marks omitted)).         Finding no

ambiguity, reliance upon the rule of lenity is unnecessary, and we

find no plain error in the district court's decision to subject

Sandra to the statute's mandatory minimum sentence.

                 V.   Sonia Flores-Rivera's Arguments

A.   Sufficiency of the Evidence

            Like Ramos, Sonia moved for a judgment of acquittal based

on the insufficiency of the evidence against her at the close of

the government's case and post-trial.     See Fed. R. Crim. P. 29(a).

Once again, we review the district court's denial of her Rule 29

motion de novo, viewing the evidence in the light most favorable to

the jury verdict.     See Appolon, 695 F.3d at 55.

            In order to sustain a conviction for the drug conspiracy

counts, "the evidence must show that: (1) [the] conspiracy existed;

(2) the defendant had knowledge of the conspiracy; and (3) the

defendant    knowingly    and   voluntarily   participated     in   the

conspiracy."    United States v. Maryea, 704 F.3d 55, 73 (1st Cir.




                                 -42-
2013).18   Here, the facially plausible trial testimony of Sonia's

admitted co-conspirators provided sufficient evidence to sustain

her conviction.     See Cortés-Cabán, 691 F.3d at 14.          Sonia was

identified by both Delgado and Xiomara as a "runner" for Ramos's

organization.   Delgado also testified that he personally saw Sonia

tallying drug proceeds at her apartment, and that he saw her take

money from another conspirator and "stash" it until another member

of the conspiracy retrieved the money.       Based on this testimony,

the jury was entitled to conclude that Sonia, too, conspired to

further the organization's objectives.

B.   Prejudicial Variance

           Sonia   also   argues   that   even   if   the   evidence   was

sufficient to prove her participation in the organization's drug

trafficking at the Victor Berríos housing project, there was

insufficient evidence tying her to the "larger conspiracy" charged

in the indictment.    She points out that the indictment alleged a

conspiracy taking place in Yabucoa, Caguas, and elsewhere in Puerto

Rico, but the evidence of her direct participation was localized to

Victor Berríos in Yabucoa.19


     18
       Sonia's opening brief did not include any argument on the
aiding and abetting counts, and her reply brief simply claims that
should the conspiracy convictions fall, so too will the aiding and
abetting convictions. We find her argument as to the aiding and
abetting convictions waived. See United States v. Zannino, 895
F.2d 1, 17 (1990).
     19
        The trial testimony showed that Ramos's employees operated
in at least the cities of Aguas Buenas, Caguas, and Yabucoa.

                                   -43-
           We interpret Sonia's brief to argue that there was a

prejudicial variance between the indictment and the trial evidence

against her.   She groups this claim together with her sufficiency

of the evidence argument, but she failed to alert the district

court that she was claiming a distinct prejudicial variance error.

Since we have previously stated that a prejudicial variance claim

is often "a challenge to the sufficiency of the evidence," see

United States v. Martínez-Medina, 279 F.3d 105, 113 (1st Cir.

2002), we give Sonia the benefit of the doubt and assume without

deciding that she preserved this argument by making her Rule 29

motions below, because here the standard of review does not change

the outcome.   Cf. United States v. Lyons, 740 F.3d 702, 716 (1st

Cir. 2014).    Our review is therefore de novo, taking all of the

evidence in the light most favorable to the government.        See

Maryea, 704 F.3d at 73; Martínez-Medina, 279 F.3d at 113.

           "A prejudicial variance occurs when (1) the facts proved

at trial differ from those alleged in the indictment; and (2) the

error affects the defendant's substantive rights."     Maryea, 704
F.3d at 73.     Sonia is unable to satisfy either prong of our

inquiry.

           With regard to the first prong, in order to be convicted

of participating in a conspiracy, "each coconspirator need not know

of or have contact with all other members, nor must they know all

of the details of the conspiracy or participate in every act in


                               -44-
furtherance     of   it."      Martínez-Medina, 279 F.3d   at   113.

Furthermore, "[t]he jury may infer an agreement circumstantially by

evidence of, inter alia, a common purpose (such as a purpose to

sell illicit drugs), overlap of participants, and interdependence

of various elements in the overall plan."           Id. at 113—14.

            The evidence before the jury showed not only that the

drugs flowed from Ramos's inventory to multiple housing projects in

different     cities,    but   that      Ramos's    lieutenants     enforced

organizational discipline, punished thieves, and sought to exclude

competitors     at   Ramos's   various    drug     points.     Runners   and

lieutenants traveling from Caguas to Victor Berríos did not merely

deliver drugs, but also checked on supply at each point of sale.

Moreover, at least one witness--Andy--testified that he worked at

multiple drug points owned by Ramos during his employment for the

organization.    See Rodriguez, 525 F.3d at 103 (fact that different

drug point owners used the same runners and sellers was evidence of

a single conspiracy); cf. Martínez-Medina, 279 F.3d at 114 ("In a

case where a common supplier is the sole link between diverse

distributors, it may be more difficult to sustain a finding of

common agreement, although even then one could be inferred by

additional evidence--e.g., a finding that the various distributors

depended on one another for the health of their own drug business."

(internal citations omitted)).




                                   -45-
            Sonia also offers no coherent explanation for why she

sustained any prejudice (prong two) due to her claimed lack of

involvement in the organization's activities outside of the Victor

Berríos drug point.           Simply put, the jury easily could have

convicted   her   for    having     the   precise   role   charged    in   the

indictment--running drugs and serving as an accountant for drug

sales--without any consideration of events at other locations. See

United States v. Twitty, 72 F.3d 228, 231 (1st Cir. 1995) ("[S]o

long as the statutory violation remains the same, the jury can

convict even if the facts found are somewhat different than those

charged--so     long    as    the   difference   does   not   cause    unfair

prejudice.").     Sonia does not, for example, contend that some of

the drug types in the indictment related only to trafficking by

others that occurred outside of Victor Berríos, or that sales made

outside of that housing project were needed to achieve the charged

quantity thresholds.         Cf. United States v. Dellosantos, 649 F.3d
109, 124 (1st Cir. 2011) (evidence failed to show that defendants

participated in a conspiracy to sell marijuana and cocaine, as

opposed to solely cocaine).         Nor could she, since, as discussed in

Part I, supra, the vast majority of the evidence presented at

trial--including evidence of all four types of drugs--related to

the organization's activities at Victor Berríos.                Absent any

showing of prejudice, we are unable to assign plain error to the

alleged variance.


                                      -46-
C.      Prejudicial Evidence

             Sonia next argues that the district court erred by

admitting testimony that should have been excluded under Federal

Rule of Evidence 403.              That rule provides:     "The court may exclude

relevant     evidence         if    its   probative    value      is   substantially

outweighed by a danger of . . . unfair prejudice, confusing the

issues,    misleading         the     jury,   undue   delay,      wasting   time,    or

needlessly presenting cumulative evidence."                    Fed. R. Evid. 403.

Since her trial counsel failed to raise an objection to any of the

testimony she now claims was wrongfully admitted under this Rule,

she must show that the district court's failure to exclude such

evidence amounted to plain error.                See Rodriguez, 525 F.3d at 98

(assessing newly-unveiled Rule 403 claim for plain error).                      This

she cannot do.

             1.        Delgado's Shooting

             On direct examination, Delgado began testifying about a

shooting he attempted to carry out against another co-conspirator

when Delgado was still working for the Nazario brothers.                            The

district court interrupted the testimony and then stated in open

court    that     it    saw   "no    relationship     to   this    case."    Counsel

requested no mistrial, nor was this remotely cause for a mistrial.

In short, there was no error, much less plain error.




                                          -47-
          2.   Ramos's Threat to "Spill Blood"

          Andy testified about a threat Ramos made to "spill" the

blood of a competitor at a drug point in Aguas Buenas if the

competitor did not cease selling drugs there.20   Sonia makes a one-

sentence argument that this testimony "was clearly more prejudicial

than relevant, and unfairly distracted the jury from whether

Appellant agreed to join a conspiracy with Ramos' enterprises in

Caguas and Aguas Buenas, to how dangerous its members were."     She

therefore appears to premise her argument on her belief that the

organization's activities outside of Yabucoa constituted a separate

conspiracy, and were thus irrelevant to her.       That premise is

faulty, since, as we explained in addressing her prejudicial

variance argument, the trial testimony from Andy showed evidence of

interdependence   and   a   common    supply   chain   between   the

organization's various drug points.    Ramos's attempts to maintain

control over his drug points, rather than being a distraction, were

certainly relevant to proving the conspiracy's existence. The fact

that Sonia did not directly participate in this event does not--

taken alone--deem the evidence unduly prejudicial with respect to


     20
       Ramos's counsel objected to this testimony, but Sonia's did
not join in the objection.      We decline to deem the argument
preserved for Sonia, particularly because the evidence pertained to
Ramos, and the district court did not have an opportunity to
evaluate its admissibility with regard to Sonia. Her argument is
therefore forfeited and reviewed only for plain error. See United
States v. Acosta-Colón, 741 F.3d 179, 189 (1st Cir. 2013)
(rejecting an undeveloped argument that co-defendants may
"piggyback" on one another's objections).

                               -48-
her conviction.             Cf. Maryea, 704 F.3d at 73 (explaining, in

responding        to    a   prejudicial     variance    argument,   that    while

"knowledge of the broader conspiracy's existence is critical," the

"government need not prove that the defendant had knowledge of

every other participant, or of the details of the conspiracy").

Further, any potential prejudice against Sonia was diminished by

the fact that Ramos never carried out the threat, and the incident

did not involve her.

             3.        Shootout Between Sandra and Diana Flores-Rivera

             We have already described Andy's testimony related to

Sandra and Diana's domestic dispute.              Sonia also challenges this

evidence, but on Rule 403 rather Rule 404(b) grounds. Her claim of

undue prejudice with respect to the domestic dispute evidence is

even weaker than Sandra's 404(b) argument, because Sonia was not

involved in the alleged shooting at all.               Sonia attempts to bridge

this gap by claiming the story constituted evidence of guilt by

association that "served to suggest that because [Sonia] was a

member of this family, she must also be guilty."                 But given the

evidence's        obvious      probative     value      in   illustrating     the

organization's disciplinary system, in addition to her failure to

object below, this is a bridge too far.

             Having rejected each of her Rule 403-based arguments, we

proceed to Sonia's next category of claimed evidentiary errors.




                                          -49-
D.   Testimony Based on "Speculation"

             On     direct    examination,      Xiomara   testified   that     the

notation    "M.I."     in    one   of   the    drug   ledgers   written   by   co-

conspirator Sandra Fernandez-Espinosa21 could have referred to

either     "Mimi"    (Sonia's      nickname)     or   another   co-conspirator,

"Miguelito."         Sonia claims on appeal that this testimony was

admitted in violation of Federal Rule of Evidence 602 because

Xiomara lacked sufficient personal knowledge to connect the ledger

notation to Sonia.          Rule 602 provides: "A witness may testify to a

matter only if evidence is introduced sufficient to support a

finding that the witness has personal knowledge of the matter.

Evidence to prove personal knowledge may consist of the witness's

own testimony."

             We have previously stated that under Rule 602, testimony

is inadmissible "only if in the proper exercise of the trial

court's discretion it finds that the witness could not have

actually perceived or observed what he testified to."                     United

States v. Brown, 669 F.3d 10, 22 (1st Cir. 2012).                     "Personal

knowledge can include inferences and opinions, so long as they are

grounded in personal observations and experiences."               United States

v. Rodriguez, 162 F.3d 135, 144 (1st Cir. 1998) (internal quotation

marks omitted).



     21
       The ledgers were seized by the agents and had previously
been admitted into evidence without objection.

                                        -50-
              As a threshold matter, Sonia and the government dispute

whether Sonia's trial counsel made a contemporaneous objection to

this testimony at trial.            We need not definitively decide whether

her claim of error is preserved because, even under the less

deferential standard of review for preserved claims of error, Sonia

fails    to    show    that     the    admission      of     the    ledger     testimony

constituted reversible error.

              Simply put, the jury was entitled to hear Xiomara's

testimony and afford it the proper amount of weight.                            Xiomara

testified that she personally tallied the drugs with Fernandez-

Espinosa, and that she watched Fernandez-Espinosa make recordings

in the ledger.         Given Xiomara's role in the conspiracy, and her

testimony that Sonia acted as a runner, Xiomara could have fairly

inferred      that    the   notation     referred       to    one   of   the    two   co-

conspirators she named. See Rodriguez, 162 F.3d at 144. Moreover,

considering Xiomara, Delgado, and Andy's other testimony about

Sonia's involvement, any error caused by the introduction of the

evidence was harmless. See United States v. Muñoz-Franco, 487 F.3d
25, 63 (1st Cir. 2007) (internal quotation marks omitted).

              Sonia    makes    a     similar    Rule   602    argument,       this   one

indisputably raised for the first time on appeal, about Xiomara's

testimony that she saw Sonia carrying bags containing drugs while

acting as a runner for the organization.                We find no plain error in

the     district      court's    decision        to   admit     this     unobjected-to


                                          -51-
testimony.        Xiomara's belief that the bags contained drugs were

based on what "everybody knew."            Absent an objection, the district

court lacked an opportunity to determine whether Xiomara meant that

co-conspirators had told her what was in the bags, in which case

the evidence may have been admissible under the co-conspirator

hearsay exception, see Fed. R. Evid. 801(d)(2)(E),22 or whether her

statement was based on unsupported speculation.                  We thus decline

the invitation to disturb the district court's judgment based on

the cold appellate record.           Cf. United States v. Houlihan, 92 F.3d
1271, 1297 (1st Cir. 1996).

                Finally, Sonia makes a two-sentence argument that Delgado

lacked        personal   knowledge    to   testify   that   Sonia    stored   the

organization's drug trafficking proceeds.               She claims that the

testimony was based on inadmissible hearsay--statements by co-

conspirator        Zavala-Martí–-but       her   argument   is    based   upon   a

misreading of the trial transcript.              When asked how he knew that

the drug money was given to Sonia, Delgado testified that he "saw

her."        There was no contemporaneous objection to this testimony at

trial.        Of course, personally viewing Sonia procure the money was




        22
        Rule 801(d)(2)(E) provides that a statement offered against
a party that is made by that party's co-conspirator during and in
furtherance of the conspiracy is not hearsay.

                                       -52-
a sufficient basis for Delgado to conclude that Sonia served in

that role.23

E.   Jury Instructions

          Sonia claims in a parenthetical of her opening brief that

the district court's failure to instruct the jury "that it must

determine the guilt of each defendant on each count separately"

amounted to a "distinct and serious plain error."     There was no

objection to this instruction at trial.   We decline to construct

Sonia's arguments for her, and we thus deem this assignment of

error waived.   See United States v. Sevilla-Oyola, 770 F.3d 1,

13—14 (1st Cir. 2014) (explaining that "[a]rguments raised in only

a perfunctory and undeveloped manner are deemed waived on appeal").




     23
         After Delgado stated how he knew Sonia stored the funds,
he was asked by the prosecutor how he knew "where the money ended
up after leaving [Sonia's] hands." Ramos's trial counsel lodged an
objection at this point ("Objection, if he doesn't know"), but
Sonia's did not. Delgado then explained the basis for his personal
knowledge: Zavala-Martí, an undisputed leader of the organization,
told Delgado that Diana Flores-Rivera picked up the money from
Sonia and delivered it to Zavala-Martí. Zavala-Martí's statements
themselves--made by a conspirator for the purpose of informing
another conspirator what happened to the money--may have been
admissible under the co-conspirator hearsay exception. See Fed. R.
Evid. 801(d)(2)(E).      The application of the co-conspirator
exception is complicated by Delgado's testimony that Zavala-Martí
told him this information because, in Delgado's words, "I worked
with the organization and we told each other, I mean, like as
friends."   So, arguably, Zavala-Martí did not tell Delgado the
information "in furtherance" of the conspiracy itself, as would be
required by that exception. In any event, there was no objection
to Zavala-Martí's second-hand remarks, and we find no plain error
in the district court allowing the jury to find out what happened
to the money after Sonia took it.

                               -53-
F.   Read-backs in the Jury Room

          During its deliberation, the jury sent a note to the

trial judge that read, in relevant part: "We would like to hear the

transcripts    from    Harry's   and   Xiomara's   testimony     that   make

reference to Sonia Flores (Mimi)."        The judge, while in chambers

with the prosecutor, defense counsel, and the court reporter,

instructed the court reporter to read both the direct and cross-

examination for those two witnesses.       The judge also explained the

restricted nature of the read-back procedure:        "You are there as a

stone," the judge told the court reporter.           The court reporter

could read the transcripts, and repeat anything the jury requested

to be repeated.       However, the jury was not permitted to ask the

court reporter any other questions, nor was it allowed to make any

comments in the court reporter's presence.

          The judge then asked the attorneys, "Do you want me to

bring them out in court?"        Ramos and Sonia's attorneys responded

that "we prefer in open court."         So the judge summoned the jury

into the courtroom, reiterated the instructions and the limited

nature of the read-back procedure, and confirmed that the jurors

understood    the   applicable   restrictions.     The   jury    foreperson

expressed a preference to do the read-back in the jury room, which

the judge said was "[f]ine.        That's your choice."         None of the

attorneys objected.




                                   -54-
           On appeal, Sonia claims that the court reporter's read-

backs in the jury room violated her rights to a public trial, to be

present for all parts of the trial, and to the assistance of

counsel.     She also claims that the read-back procedure violated

Federal Rule of Criminal Procedure 43 (the "Court Reporter's Act"),

which requires the defendant to be present "at every trial stage."

           We note at the outset that the trial transcript does not

evince any contemporaneous objection to the district court's grant

of permission for the jury to retire to the jury room during the

read-backs.    This finding disposes of Sonia's Rule 43 claim, as we

have refused to entertain similar Rule 43 arguments on appeal where

trial counsel had a clear opportunity to object, but did not.            See

United States v. Fernández-Hernández, 652 F.3d 56, 66 (1st Cir.

2011) ("[E]ven assuming [the defendant] had a statutory right to be

present under Rule 43 in these circumstances[,] . . . he waived

that right by remaining silent.") (citing United States v. Gagnon,

470 U.S. 522, 529 (1985)).

           As for her constitutional claims, we find no plain error

in the way the district court handled the read-backs. We rest this

finding primarily on the second prong of the plain error test

(requiring    the   error   to   be   "clear   and   obvious"),   see   Rios-

Hernández, 645 F.3d 456, 462—63 (1st Cir. 2011), because our

circuit has yet to establish any bright-line rules on read-back

procedures.    For example, in United States v. Luciano-Mosquera, 63


                                      -55-
F.3d 1142, 1156—57 (1st Cir. 1995), we addressed a situation where

a trial judge sent a court reporter to conduct a read-back in the

jury room without doling out any cautionary instructions.     Since

defense counsel did not object, and since "[t]here [was] no

evidence that anything untoward happened in the jury room and no

reason to think the reporter did anything other than properly read

the pertinent portions of the record," we declined to reverse the

defendant's convictions.   Id. at 1157.    Here, the district court

provided explicit cautionary instructions in open court, and from

our reading of the record, defense counsel appeared to accede to

the procedure as it unfolded.         While it may well have been

preferable for the district court, in an abundance of caution, to

conduct the read-backs in the presence of the defendants and their

attorneys, we find no plain error in its decision.

G.   Delgado's Testimony About Meeting Ramos in Bayamón 308

          Prior to trial, the government disclosed to the court and

the defendants that it could not verify from the available prison

records that Delgado and Ramos were simultaneously incarcerated at

the "Bayamón 308" prison in 1998, even though Delgado told the

grand jury that the two first met there that year.   The government

then informed the court and the defendants that it would not be




                               -56-
presenting any evidence about their alleged meeting on direct

examination.24

          Nevertheless, on Delgado's cross-examination, Ramos's

counsel chose to elicit Delgado's story about meeting Ramos at

Bayamón 308 in an apparent attempt to impeach Delgado by reference

to the earlier grand jury testimony.   Delgado then claimed that he

spoke to someone claiming to be named "Robert Belleza" (Ramos's

alias) through windows and pipes at Bayamón 308, although he denied

ever seeing Ramos there face-to-face.    There was no objection by

the defense, which intended to bring out the testimony all along.25

When it came time for the defense to present its own evidence,

Ramos's counsel introduced a prison administrator to testify as to

the prison records' failure to show any overlap between Ramos and

Delgado's incarceration at Bayamón 308 in 1998, although the

records did show that both were imprisoned there close in time to

one another.     On cross-examination of the administrator, the

prosecutor tried to show that the records were unreliable.



     24
       This exchange is not in the record, but it is referred to
in the trial transcript.
     25
        Omar's counsel stated during his opening statement that
"[Delgado] told the grand jury that he met [Ramos] while he was in
prison in 1998." At that point, the prosecutor requested a sidebar
to express her concern that Omar's counsel was inviting a mistrial
by telling the jury that Ramos had previously been incarcerated.
The district court replied that it was "sure that counsel has
gotten all ready for this trial," and declined to take any further
action. Omar's counsel proceeded with his opening, stating that
Delgado lied to the grand jury about meeting Ramos at Bayamón 308.

                               -57-
           The next day, Sonia's counsel filed a written "Motion to

Order the Government to Fulfill its Obligation Under Napue."            Her

motion argued that by failing to correct Delgado's testimony about

Bayamón 308, the prosecution had "knowingly use[d] false . . .

testimony" in violation of Napue v. Illinois, 360 U.S. 264, 269

(1959).    Counsel orally raised the motion the next day, and

requested a mistrial, which the district court denied.             We thus

treat her Napue argument as properly preserved for appeal, and our

review of the district court's denial to retry the case is for

manifest abuse of discretion.      See González-González, 258 F.3d at

22.

           Under Napue, a prosecutor "may not knowingly use false

evidence, including false testimony, to obtain a tainted conviction

regardless of whether the prosecutor solicits false evidence or

. . . allows false evidence to go uncorrected when it appears."

United States v. Mangual-Garcia, 505 F.3d 1, 10 (1st Cir. 2007)

(quoting Napue, 360 U.S. at 269) (internal quotation marks and

alterations omitted).     However, "[w]hen the defendant knows about

the false testimony and fails to bring it to the jury or the

court's attention, the assumption is that he did so for strategic

reasons, and the defendant will not be able to question his own

strategic choices on appeal."      Id. at 10—11.

           We   reject   Sonia's   Napue   argument   for   two   principal

reasons.


                                   -58-
             First, it is a stretch to say that Delgado's testimony

about meeting Ramos at Bayamón was "knowingly . . . false" to the

prosecutor.      Delgado testified that he spoke through windows and

pipes to someone who called himself by Ramos's alias, and that he

thought the person was Ramos, but that he did not see the speaker's

face.    The prosecutor's decision not to elicit the testimony at

trial was based on her discovery that the story was uncorroborated

by available prison records.       That lands short of an admission by

the prosecutor that she knew Delgado was lying.                  Under these

circumstances--especially        where     the     prosecutor   brought      the

inconsistency to the attention of the court and defense counsel

prior to trial--the prosecutor's decision not to "correct" the

testimony when it was thereafter elicited by the defense was not

improper.

             Second, the testimony only came before the jury for the

defense's own "strategic reasons." Mangual-Garcia, 505 F.3d at 10.

Just    as   a   defendant's   strategic    failure    to   object    to   false

testimony will not create a Napue                violation, neither will a

defendant's strategic elicitation of such testimony.                 Cf. id. at

10—11 & n.7 (collecting cases for the proposition that the tactical

omission of an objection does not give rise to a Napue claim).

This is especially true when, as here, defense counsel came

prepared to impeach said testimony.




                                    -59-
H.   Sentencing Challenges

          Sonia makes what we interpret to be two categories of

challenges relating to her 151-month sentence.

          1.   Firearm Enhancement

          Despite the prosecutor's decision to dismiss the firearms

count against Sonia, the district court imposed a two-level firearm

enhancement under U.S.S.G. § 2D1.1(b)(1), which contributed to

Sonia's total offense level of 34.26   Sonia levied an objection to

the enhancement in her sentencing memorandum, renewed the objection

at her sentencing hearing, and assigns error to the enhancement's

application once again on appeal.    Arguments such as Sonia's--that

the district court wrongly applied the facts of the case in

imposing a guidelines enhancement--are subject to clear error

review.   See United States v. Thongsophaporn, 503 F.3d 51, 57—58

(1st Cir. 2007).27

          Section    2D1.1(b)(1)'s   firearm    enhancement        "applies

whenever a codefendant's possession of a firearm in furtherance of

their joint criminal venture [is] reasonably foreseeable" by the



     26
        Sonia's 151-month sentence sat         at   the   bottom    of   the
guidelines range for that offense level.
     27
        The heading to this section of Sonia's brief states that her
sentence was procedurally and substantively unreasonable, but she
makes no argument to this effect. We therefore deem any challenge
to her sentence's procedural and substantive reasonableness waived,
aside from her argument regarding the firearm enhancement. See
United States v. Rossignol, 780 F.3d 475, 477 & n.2 (1st Cir.
2015).

                                -60-
defendant.     United States v. Bianco, 922 F.2d 910, 912 (1st Cir.

1991).28    Even though there was no direct evidence at trial or in

the presentence investigation report evidencing Sonia's awareness

of the use of firearms in connection with the conspiracy, our

circuit's case law on point piles a mountain too high for her to

climb.     Indeed, "[b]ecause firearms are considered common tools of

the drug trade," where firearms are used in furtherance of drug

offenses, the two-level "enhancement should be applied if [a]

weapon was present, unless it is clearly improbable that the weapon

was connected with the offense."         Thongsophaporn, 503 F.3d at 58

(internal quotation marks omitted).

             Here, the trial testimony showed that Sonia was a runner

of crack, cocaine, and marijuana, and that she helped stash all

four types of drugs sold by the organization. She had contact with

several     other   co-conspirators,   including   Delgado,   who   had   a

reputation for shooting his gun.29       Finding, as we do, that the use

of firearms during and in furtherance of the conspiracy was not

"clearly improbable" from Sonia's perspective, we see no clear

error in the district court's choice to apply the enhancement.



     28
       U.S.S.G. § 1B1.3(a)(1)(B) requires the sentencing court to
consider "in the case of a jointly undertaken criminal
activity . . ., all reasonably foreseeable acts and omissions of
others in furtherance of the jointly undertaken criminal activity."
     29
       Delgado had a reputation for donning a bulletproof vest and
frequently firing guns while at the housing project. He testified
that he was armed "all the time."

                                  -61-
              2.     Fair Sentencing Act Amendments

              Sonia next argues that she is entitled to resentencing

under the Fair Sentencing Act of 2010 ("FSA"), which was passed

five months after the district court imposed her sentence.                         Our

circuit      has    already    decided      that    the   FSA    does    not   apply

retroactively to those who, like Sonia, were sentenced before the

FSA's enactment.        See United States           v. Goncalves, 642 F.3d 245,

253—54 (1st Cir.), cert. denied, 132 S. Ct. 596 (2011).                            Her

argument thus necessarily fails.30

              Anticipating our disagreement with her retroactivity

argument, Sonia asks us to "address the issue raised here to guide

the District Court in the exercise of its discretion pursuant to 18

U.S.C. § 3582(c)(2)."           Section 3582(c)(2) provides that "in the

case    of    a    defendant    who   has    been    sentenced    to    a   term    of

imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission . . ., the court may reduce

the term of imprisonment."            (Emphasis supplied).        The statute, by

its plain language, is triggered in the first instance by the

discretion of the sentencing judge, not the Court of Appeals.

Sonia does not point to any evidence that she brought this request

to   the     district   court    in   the    intervening    years       between    the


       30
       Sonia also seems to argue that the imposition of her pre-FSA
sentence violated the Equal Protection and Due Process clauses of
the constitution.    We deem her glancing references to those
constitutional provisions as waiving any viable challenge to her
sentence for which they form a basis.

                                         -62-
imposition of her sentence and this appeal.   Therefore, we reject

Sonia's invocation of section 3582(c), without opining on her

eligibility for a sentence reduction.

                         VI.   Conclusion

          To summarize, appellants Carlos Omar Bermúdez-Torres and

Cruz Roberto Ramos-González are entitled to a new trial on all six

counts of their conviction, plus the forfeiture count.   We remand

their cases to the district court for a new trial. Having rejected

each of Sandra and Sonia Flores-Rivera's challenges, we affirm

their respective convictions and sentences.

          So ordered.




                               -63-